Exhibit 10.18

TRIQUINT SEMICONDUCTOR, INC.

1996 STOCK INCENTIVE PROGRAM

(AS AMENDED EFFECTIVE MARCH 2008)

1. Purposes of the Program. The purposes of this Stock Incentive Program are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to the Employees, Consultants
and certain Outside Directors of the Company and to promote the success of the
Company’s business.

The Program permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards at the
discretion of the Administrator and as reflected in the terms of the Award
Agreement. The Program also provides for automatic grants of Nonstatutory Stock
Options to Outside Directors who are neither representatives nor employees or
stockholders owning more than one percent (1%) of the outstanding shares of the
Company.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” shall mean the Board or any of its Committees as shall be
administering the Program, in accordance with Section 4 of the Program.

(b) “Annual Director Grant” shall mean the Complete Annual Director Grant and
the Partial Annual Director Grant, collectively.

(c) “Applicable Laws” means the requirements relating to the administration of
equity plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Program.

(d) “Award” means, individually or collectively, a grant under the Program of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Program
including an Option Agreement. The Award Agreement is subject to the terms and
conditions of the Program.

(f) “Board” shall mean the Board of Directors of the Company.

(g) “Chairman Grant” shall mean the automatic Option grant made to the Company’s
Chairman of the Board pursuant to Section 8(e).

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) “Committee” shall mean a Committee appointed by the Board of Directors in
accordance with Section 4 of the Program.

(j) “Common Stock” shall mean the Common Stock of the Company.

(k) “Company” shall mean TriQuint Semiconductor, Inc., a Delaware corporation.

(l) “Complete Annual Director Grant” shall mean the automatic Option grant made
to the Outside Directors pursuant to Section 8(c).

(m) “Consultant” shall mean any person who is engaged by the Company or any
Parent or Subsidiary to render consulting services and is compensated for such
consulting services; provided that the term Consultant shall not include
directors who are not compensated for their services; or are paid only a
director’s fee by the Company.

(n) “Continuous Status as an Employee, Consultant or Outside Director” shall
mean the absence of any interruption or termination of service as an Employee,
Consultant or Outside Director. Continuous Status as an Employee, Consultant or
Outside Director shall not be considered interrupted in the case of sick leave,
military leave, or any other leave of absence approved by the Administrator.



--------------------------------------------------------------------------------

(o) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Program as “performance-based
compensation” under Section 162(m) of the Code.

(p) “Director” shall mean a member of the Board.

(q) “Employee” shall mean any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient to constitute “employment”
by the Company.

(r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(s) “Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(t) “Initial Director Grant” shall mean the automatic Option grant made to an
Outside Director pursuant to Section 8(b).

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(w) “Option” shall mean a stock option granted pursuant to the Program.

(x) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Program.

(y) “Optioned Stock” shall mean the Common Stock subject to an Award.

(z) “Optionee” shall mean an Employee, Consultant or Outside Director who holds
an outstanding Option.

(aa) “Outside Director” shall mean a member of the Board of Directors of the
Company who is not an Employee.

(bb) “Parent” shall mean a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(cc) “Partial Director Annual Grant” shall mean the automatic Option grant made
to an Outside Director on a date other than the date of an annual meeting of the
Company’s stockholders pursuant to Section 8(d).

(dd) “Participant” means the holder of an outstanding Award including an
Optionee.

(ee) “Performance Period” means any fiscal year of the Company or such other
period as determined by the Administrator in its sole discretion.

(ff) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 12.

(gg) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 12.

(hh) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.



--------------------------------------------------------------------------------

(ii) “Program” shall mean this 1996 Stock Incentive Program.

(jj) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 9 of the Program, or issued pursuant to the early exercise of an
Option.

(kk) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 10.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

(ll) “Retirement” shall mean the termination of a Participant’s Continuous
Status as an Employee, Consultant or Outside Director when any of the following
are true: (i) the Participant is at least fifty-five (55) years old and he or
she has completed at least seven (7) years of service as an Employee,
Consultant, or, if applicable, Outside Director, (ii) the Participant is at
least sixty-three (63) years old, or (iii) the Participant’s age when added to
the number of years of service as an Employee, Consultant or, if applicable,
Outside Director equals or exceeds seventy (70).

(mm) “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Program.

(nn) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 15 of the Program.

(oo) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 11 is designated as a Stock
Appreciation Right.

(pp) “Subsidiary” shall mean a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Program.

(a) Stock Subject to the Program. Subject to the provisions of Section 15 of the
Program, the maximum aggregate number of shares under the Program is 36,050,000
shares of Common Stock. The Shares may be authorized, but unissued, or
reacquired Common Stock.

(b) Full Value Awards. Any Shares subject to Awards of Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares and Stock
Appreciation Rights, will be counted against the numerical limits of this
Section 3 as two (2) Shares for every one (1) Share subject thereto. Further, if
Shares acquired pursuant to any such Award are forfeited or repurchased by the
Company and would otherwise return to the Program pursuant to Section 3(c),
two (2) times the number of Shares so forfeited or repurchased will return to
the Program and will again become available for issuance.

(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units, is forfeited to or repurchased
by the Company, the unpurchased Shares (or for Awards other than Options and
Stock Appreciation Rights, the forfeited or repurchased shares) which were
subject thereto will become available for future grant or sale under the Program
(unless the Program has terminated). With respect to Stock Appreciation Rights,
only Shares actually issued pursuant to a Stock Appreciation Right will cease to
be available under the Program; all remaining Shares under Stock Appreciation
Rights will remain available for future grant or sale under the Program (unless
the Program has terminated). However, Shares that have actually been issued
under the Program under any Award will not be returned to the Program and will
not become available for future distribution under the Program; provided,
however, that if unvested Shares of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Program. Shares used to pay the tax and exercise price of an Award
will become available for future grant or sale under the Program. To the extent
an Award under the Program is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Program. Notwithstanding the foregoing and, subject to adjustment
provided in Section 15, the maximum number of Shares that may be issued upon the
exercise of Incentive Stock Options shall equal the aggregate Share number
stated in Section 3(a), plus, to the extent allowable under Section 422 of the
Code, any Shares that become available for issuance under the Program under this
Section 3(c).



--------------------------------------------------------------------------------

4. Administration of the Program.

(a) Procedure.

(i) Multiple Administrative Bodies. The Program may be administered by different
Committees with respect to different groups of Employees or Consultants.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Program
shall be administered by a Committee of two or more “outside directors” within
the meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Program shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

(b) Power of the Administrator. Subject to the provisions of the Program, the
Administrator shall have the authority, in its discretion: (i) to determine the
terms and conditions of any Award granted hereunder (which need not be
identical) consistent with the terms of the Program; (ii) to approve forms of
agreement for use under the Program; (iii) to determine, upon review of relevant
information and in accordance with Section 7(b)(ii) of the Program, the fair
market value of the Common Stock; (iv) to determine the exercise price per share
of Options and Stock Appreciation Rights to be granted, which exercise price
shall be determined in accordance with Sections 7 and 11 of the Program; (v) to
select the Employees or Consultants to whom Awards may be granted hereunder
(except with respect to automatic Option grants made to certain Outside
Directors); (vi) to interpret the Program; (vii) to prescribe, amend and rescind
rules and regulations relating to the Program; (viii) to modify or amend each
Award with the consent of the holder thereof; (ix) to authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Award previously granted by the Administrator; (x) to allow Participants
to satisfy withholding tax obligations by electing to have the Company withhold
from the Shares to be issued upon exercise of an Award that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld;
(xi) to grant in addition to the incentives described in Sections 7, 9, 10, 11
and 12 below, other incentives payable in cash or Shares under the Program as
determined by the Administrator to be in the best interests of the Company and
subject to any terms and conditions the Administrator deems advisable; and
(xii) to make all other determinations deemed necessary or advisable for the
administration of the Program. However, with respect to Options granted to
certain Outside Directors pursuant to Section 8 hereof, the Administrator shall
exercise no discretion and such awards shall be administered solely according to
their terms.

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Program.

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, Performance Shares and such
other cash or stock awards as the Administrator determines may be granted to
Employees and Consultants; Options may also be granted to Outside Directors who
are neither employees nor representatives of stockholders owning more than one
percent (1%) of the outstanding shares of the Company. However, (i) Incentive
Stock Options may be granted only to Employees, and (ii) Options may only be
granted to Outside Directors who are neither Employees nor representatives of
stockholders owning more than one percent (1%) of the outstanding shares of the
Company in accordance with the provisions of Section 8 hereof. An Employee,
Consultant or Outside Director who has been granted an Award may, if he or she
is otherwise eligible, be granted an additional Award or Awards.



--------------------------------------------------------------------------------

6. Limitations.

(a) Exercise Price; Repricing. No Awards of Options or Stock Appreciation Rights
may be granted with an exercise price or purchase price that is less than 100%
of the Fair Market Value per share on the date of grant. The Administrator may
not modify or amend an Option or Stock Appreciation Right to reduce the exercise
price of such Option or Stock Appreciation Right after it has been granted
(except for adjustments made pursuant to Section 15) nor may the Administrator
cancel any outstanding Option or Stock Appreciation Right and immediately
replace it with a new Option or Stock Appreciation Right with a lower exercise
price, unless, in either case, such action is approved by the Company’s
stockholders.

(b) Outside Directors.

(i) No Awards may be granted to Outside Directors owning more than one percent
(1%) of the outstanding shares of the Company.

(ii) No Options will be granted to Directors who are also Employees pursuant to
the provisions of Section 8. The provisions set forth in Section 8 hereof shall
not be amended more than once every six months, other than to comport with
changes in the Code, the Employee Retirement Income Security Act of 1974 as
amended, or the rules or regulations promulgated thereunder.

(c) Section 162(m).

(i) The President and/ or Chief Executive Officer of the Company shall not be
granted, in any fiscal year of the Company, Options to purchase more than
1,500,000 Shares, and no other Employee shall be granted, in any fiscal year of
the Company, Options to purchase more than 500,000 Shares.

(ii) During any fiscal year of the Company, no Participant will receive more
than an aggregate of 250,000 Shares of Restricted Stock; provided, however, that
in connection with a Participant’s initial service as an Employee, an Employee
may be granted an aggregate of up to an additional 250,000 Shares of Restricted
Stock.

(iii) During any fiscal year of the Company, no Participant will receive more
than an aggregate of 250,000 Restricted Stock Units; provided, however, that in
connection with a Participant’s initial service as an Employee, an Employee may
be granted an aggregate of up to an additional 250,000 Restricted Stock Units.

(iv) The President and/ or Chief Executive Officer of the Company shall not be
granted, in any fiscal year of the Company, Stock Appreciation Rights to
purchase more than 750,000 Shares, and no other Employee shall be granted, in
any fiscal year of the Company, Stock Appreciation Rights to purchase more than
250,000 Shares.

(v) During any fiscal year, (a) no Participant will receive Performance Units
having an initial value greater than $250,000, and (b) no Participant will
receive more than 250,000 Performance Shares. Notwithstanding the foregoing
limitation, in connection with a Participant’s initial service as an Employee,
an Employee may be granted up to an additional 250,000 Performance Shares.

(d) Incentive Stock Options.

(i) Each Option will be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, to the extent that the aggregate fair market value of Shares
subject to an Optionee’s incentive stock options granted by the Company, any
Parent or Subsidiary, which become exercisable for the first time during any
calendar year (under all plans or programs of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(d)(i), incentive
stock options shall be taken into account in the order in which they were
granted, and the fair market value of the Shares shall be determined as of the
time of grant.



--------------------------------------------------------------------------------

(ii) In the case of an Incentive Stock Option granted to an Employee who, at the
time of grant of such Incentive Stock Option owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the per Share exercise price shall be no less than
110% of the fair market value per Share on the date of grant.

(iii) The term of each Incentive Stock Option shall be ten (10) years from the
date of grant thereof or such shorter term as may be provided by the
Administrator. However, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Option shall be five
(5) years from the date of grant thereof or such shorter time as may be provided
by the Administrator, or (b) if the Option is not an Incentive Stock Option, the
term of the Option shall be five (5) years and one (1) day from the date of
grant thereof or such shorter term as may be provided by the Administrator.

(e) Term of Nonstatutory Stock Option. The term of each Nonstatutory Stock
Option shall be ten (10) years and one (1) day from the date of grant thereof or
such shorter term as may be provided by the Administrator. In the case of a
Nonstatutory Stock Option granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary the Option is
not an Incentive Stock Option, the term of the Option shall be five (5) years
and one (1) day from the date of grant thereof or such shorter term as may be
provided by the Administrator.

(f) Reload Awards. The Administrator will not be permitted to grant an Option
with a “reload” feature whereby a Participant who exercises an Option with
Shares is immediately and automatically granted a new Option for the number of
Shares used to exercise the original Option and with the same terms as the
original Option, except with an exercise price equal to the then Fair Market
Value.

7. Stock Options.

(a) Limitations.

(i) The following limitations shall apply to grants of Options under the Program
(defined below):

(A) The President and/ or Chief Executive Officer of the Company shall not be
granted, in any fiscal year of the Company, options to purchase more than
1,500,000 Shares, and no other Employee shall be granted, in any fiscal year of
the Company, Options to purchase more than 500,000 Shares.

(B) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 15.

(C) The foregoing limitations set forth in this Section 7(a) are intended to
satisfy the requirements applicable to Options intended to qualify as
“performance-based compensation” (within the meaning of Section 162(m) of the
Code). In the event the Administrator determines that such limitations are not
required to qualify Options as performance-based compensation, the Administrator
may modify or eliminate such limitations.

(b) Option Exercise Price and Consideration.

(i) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator,
but in no event shall it be less than 100% of the fair market value per Share on
the date of grant. In the case of an Incentive Stock Option granted to an
Employee who, at the time of grant of such Incentive Stock Option owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 110% of the fair market value per Share on the date of
grant.

(ii) The fair market value shall be determined by the Administrator; provided,
however, in the event that the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
fair market value shall be the closing sales



--------------------------------------------------------------------------------

price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system for the trading day that is the time of determination
(or if such time of determination does not occur on a trading day, the last
trading day prior to the time of determination), as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or in the
event that the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the fair market value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable.

(iii) The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the Board and
may consist entirely of:

(A) cash,

(B) check,

(C) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price, or

(D) any combination of such methods of payment.

In making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

However, with respect to Options granted to certain Outside Directors pursuant
to Section 8 hereof, the consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall consist
entirely of the types of consideration listed in Section 7(b)(iii)(A), (B), (C),
(D) and (E) above.

(c) Term of Option. The term of each Option shall be ten (10) years from the
date of grant thereof or such shorter term as may be provided by the
Administrator. The term of each Option that is not an Incentive Stock Option
shall be ten (10) years and one (1) day from the date of grant thereof or such
shorter term as may be provided by the Administrator. However, in the case of an
Option granted to an Optionee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, (a) if the Option is an
Incentive Stock Option, the term of the Option shall be five (5) years from the
date of grant thereof or such shorter time as may be provided by the
Administrator, or (b) if the Option is not an Incentive Stock Option, the term
of the Option shall be five (5) years and one (1) day from the date of grant
thereof or such shorter term as may be provided by the Administrator. However,
with respect to Options granted to certain Outside Directors pursuant to
Section 8 hereof the term shall be as stated in such Section.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder, except for Options granted to certain Outside Directors in accordance
with Section 8, shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Optionee, and shall be permissible under the terms of the
Program.

(A) An Option may not be exercised for a fraction of a Share.

(B) An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company either by a signed writing or electronic
transmission in accordance with the terms of the Option by the person entitled
to exercise the Option and full payment for the Shares with respect to which the
Option is exercised, together with any applicable withholding taxes, has been
received by the



--------------------------------------------------------------------------------

Company. Full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 7(b)(iii) of the
Program. Until the issuance (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company) of the
stock certificate evidencing such Shares, which issuance shall be made as soon
as is practicable, no right to vote or receive dividends or any other rights as
a stockholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly upon exercise of the Option. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 15 of the
Program.

(C) Exercise of an Option in any manner shall result in a decrease in the number
of Shares which thereafter may be available, both for purposes of the Program
and for sale under the Option, by the number of Shares as to which the Option is
exercised.

(ii) Termination of Status as an Employee, Consultant or Outside Director.
Unless otherwise provided by the Administrator, in the event of termination of
an Optionee’s Continuous Status as an Employee, Consultant or Outside Director,
such Optionee may, but only within ninety (90) days (or, for Options not granted
pursuant to Section 8 hereof, for such other period of time, not exceeding 90
days in the case of an Incentive Stock Option or six (6) months in the case of a
Nonstatutory Stock Option, as is determined by the Administrator, with such
determination in the case of an Incentive Stock Option being made at the time of
grant of the Option) after the date of such termination (but in no event later
than the date of expiration of the term of such Option as set forth in the
Option Agreement), exercise his or her Option to the extent that the Optionee
was entitled to exercise it as of the date of such termination. To the extent
that the Optionee was not entitled to exercise the Option at the date of such
termination, or if the Optionee does not exercise such Option (which the
Optionee was entitled to exercise) within the time specified herein, the Option
shall terminate.

(iii) Disability of Optionee. Notwithstanding the provisions of
Section 7(d)(ii) above, unless otherwise provided by the Administrator, in the
event of termination of an Optionee’s Continuous Status as an Employee,
Consultant or Outside Director as a result of his or her total and permanent
disability (as defined in Section 22(e)(3) of the Code), the Optionee may, until
the date of expiration of the term of such Option as set forth in the Option
Agreement (or such shorter period of time as provided by the Administrator),
exercise his or her Option to the extent the Optionee was entitled to exercise
it at the date of such termination. To the extent that the Optionee was not
entitled to exercise the Option at the date of termination, or if the Optionee
does not exercise such Option (which the Optionee was entitled to exercise)
within the time specified herein, the Option shall terminate.

(iv) Death of Optionee. In the event of the death of an Optionee:

(A) during the term of the Option, where the Optionee is at the time of his or
her death an Employee, Consultant or Outside Director of the Company and where
such Optionee shall have been in Continuous Status as an Employee, Consultant or
Outside Director since the date of grant of the Option, the Option may be
exercised, at any time within one (1) year following the date of death, by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, to the extent that he or she was entitled to exercise
it at the date of death; or

(B) within ninety (90) days after the termination of Continuous Status as an
Employee, Consultant or Outside Director by the Company without cause, the
Option may be exercised, at any time within one (1) year following the date of
death, by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that had accrued at the date of termination.



--------------------------------------------------------------------------------

(v) Retirement. Notwithstanding the provisions of Section 7(d)(ii) above, unless
otherwise provided by the Administrator, in the event of termination of an
Optionee’s Continuous Status as an Employee, Consultant or Outside Director as a
result of his or her Retirement, the Optionee may, until the date of expiration
of the term of such Option as set forth in the Option Agreement (or such shorter
period of time as provided by the Administrator), exercise his or her Option to
the extent the Optionee was entitled to exercise it at the date of such
termination. To the extent that the Optionee was not entitled to exercise the
Option at the date of termination, or if the Optionee does not exercise such
Option (which the Optionee was entitled to exercise) within the time specified
by the Administrator, the Option shall terminate.

8. Automatic Option Grants to Certain Outside Directors. The provisions set
forth in this Section 8 shall not be amended more than once every six months,
other than to comport with changes in the Code, the Employee Retirement Income
Security Act of 1974 as amended, or the rules or regulations promulgated
thereunder. All grants of Options to Outside Directors under this Program shall
be automatic and non-discretionary and shall be made strictly in accordance with
the following provisions:

(a) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of shares to be covered by Options
granted to Outside Directors; provided, however, that nothing in this Program
shall be construed to prevent an Outside Director from declining to receive an
Option under this Program.

(b) Upon a person’s initial election or appointment as an Outside Director, he
or she shall automatically receive an Option (the “Initial Director Grant”) to
purchase 33,000 Shares; provided, however that an Inside Director who ceases to
be an Inside Director but who remains a Director shall not receive such
automatic grant.

(c) On the date of each annual meeting of the Company’s stockholders, each
person who is then an Outside Director and who was an Outside Director from the
date of the previous annual meeting through the date of the current annual
meeting, and who is not a representative of stockholders owning more than one
percent (1%) of the outstanding shares of the Company shall automatically
receive an Option to purchase 17,500 Shares (the “Complete Annual Director
Grant”).

(d) Each Outside Director who is not a representative of stockholders owning
more than one percent (1%) of the outstanding shares of the Company and who
first becomes an Outside Director as of a date other than the date of an annual
meeting of the Company’s stockholders shall automatically receive upon the date
of the annual stockholder’s meeting immediately following the date he or she
first becomes an Outside Director, an Option (the “Partial Director Annual
Grant” and collectively with the Complete Annual Grant, the “Annual Director
Grants”) to purchase that number of Shares obtained by multiplying 17,500 by a
fraction, the numerator of which is the difference obtained by subtracting from
twelve (12) the number of whole calendar months that elapse from the date such
person first becomes an Outside Director through the date of the annual meeting
immediately following the date he or she first becomes an Outside Director and
the denominator of which is 12.

(e) On the date of each annual meeting of the Company’s stockholders, each
Outside Director who acts as the Chairman of the Board shall automatically
receive an Option to purchase 2,500 Shares, if immediately after such meeting,
he or she shall continue to serve as the Chairman of the Board (the “Chairman
Grant”).

(f) The terms of an Option granted pursuant to this Section 8 shall be as
follows:

(i) the term of the Annual Director Grants and the Chairman Grant shall be five
(5) years and the term of the Initial Director Grants shall be 10 years;

(ii) except as provided in Sections 7(d)(ii), 7(d)(iii), 7(d)(iv), and
7(d)(v) of this Program, the Option shall be exercisable only while the Outside
Director remains a Director;

(iii) the exercise price per share of Common Stock shall be 100% of the fair
market value on the date of grant of the Option;



--------------------------------------------------------------------------------

(iv) the Annual Director Grants and the Chairman Grant shall become exercisable
in installments cumulatively with respect to twenty-five percent (25%) of the
Optioned Stock six months after the date of grant and as to an additional twelve
and one-half percent (12.5%) of the Optioned Stock each calendar quarter
thereafter, so that one hundred percent (100%) of the Optioned Stock shall be
exercisable two years after the date of grant, subject to the Outside Director
remaining a Director through each applicable vesting date; provided, however,
that in no event shall any Option be exercisable prior to obtaining stockholder
approval of the Program.

(v) the Initial Director Grants shall become exercisable in installments
cumulatively with respect to twenty-eight percent (28%) of the Optioned Stock
one year after the date of grant and as to an additional two percent (2%) of the
Optioned Stock each calendar month thereafter, so that one hundred percent
(100%) of the Optioned Stock shall be exercisable four years after the date of
grant, subject to the Outside Director remaining a Director through each
applicable vesting date.

9. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the
Program, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Employees or Consultants in such amounts as the
Administrator, in its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Notwithstanding the foregoing, during any
fiscal year no Participant will receive more than an aggregate of 250,000 Shares
of Restricted Stock; provided, however, that in connection with a Participant’s
initial service as an Employee, an Employee may be granted an aggregate of up to
an additional 250,000 Shares of Restricted Stock. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

(c) Transferability. Except as provided in this Section 9, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

(d) Vesting Criteria and Other Terms. The Administrator will set the Period of
Restriction, which, depending on the extent to which the vesting criteria are
met, will determine the number of Shares of Restricted Stock that will be earned
by the Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment or service), or any other basis determined
by the Administrator in its discretion.

(e) Removal of Restrictions. Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Program will be released from escrow as soon as practicable after the last day
of the Period of Restriction. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.

(f) Voting Rights. During the Period of Restriction, Employees or Consultants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction,
Employees or Consultants holding Shares of Restricted Stock will not be entitled
to receive any dividends or other distributions paid with respect to such,
unless the Administrator determines otherwise.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the
Program.



--------------------------------------------------------------------------------

10. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant shall
be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 10(d), may be left to the discretion of the Administrator.
Notwithstanding the anything to the contrary in this subsection (a), during any
fiscal year of the Company, no Participant will receive more than an aggregate
of 250,000 Restricted Stock Units; provided, however, that in connection with a
Participant’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 250,000 Restricted Stock Units.

(b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment or service), or any other basis
determined by the Administrator in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator, in its sole discretion, may pay
earned Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again shall be
available for grant under the Plan.

(e) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

11. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Program, a Stock Appreciation Right may be granted to Employees or
Consultants at any time and from time to time as will be determined by the
Administrator, in its sole discretion.

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any fiscal year, the President and/ or Chief Executive
Officer of the Company shall not be granted Stock Appreciation Rights to
purchase more than 750,000 Shares, and no other Employee shall be granted Stock
Appreciation Rights to purchase more than 250,000 Shares.

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Program, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Program, provided,
however, that the exercise price will be not less than one hundred percent
(100%) of the fair market value of a Share, determined in accordance with
Section 7(b)(ii), on the date of grant.

(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Program will expire upon the date determined by the Administrator, in
its sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 7(d) also will apply to Stock Appreciation
Rights.



--------------------------------------------------------------------------------

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in shares of equivalent value, or in some
combination thereof.

12. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Employees or Consultants at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units/Shares granted to each Participant provided that during any
fiscal year, (a) no Participant will receive Performance Units having an initial
value greater than $250,000, and (b) no Participant will receive more than
250,000 Performance Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted up to an additional 250,000 Performance Shares.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the fair
market value of a Share, determined in accordance with Section 7(b)(ii), on the
date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participant. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, or any other basis determined by
the Administrator in its discretion. Each Award of Performance Units/Shares will
be evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Program.

13. Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other incentives under the Program
may be made subject to the attainment of performance goals relating to one or
more business criteria within the meaning of Section 162(m) of the



--------------------------------------------------------------------------------

Code and may provide for a targeted level or levels of achievement (“Performance
Goals”) including, but not limited to, cash flow; cash position; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per Share; economic profit; economic value added; equity
or stockholder’s equity; market share; net income; net profit; net sales;
operating earnings; operating income; profit before tax; ratio of debt to debt
plus equity; ratio of operating earnings to capital spending; sales growth;
return on net assets; or total return to stockholders. Any Performance Goals may
be used to measure the performance of the Company as a whole or a business unit
of the Company and may be measured relative to a peer group or index. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Prior to the Determination Date, the Administrator will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Performance Goal with respect to any Participant. In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Administrator prior to the issuance of an Award, which is
consistently applied and identified in the financial statements, including
footnotes, or the management discussion and analysis section of the Company’s
annual report.

14. Non-Transferability of Awards. During the lifetime of the Participant, an
Award shall be exercisable only by the Participant or the Participant’s
guardian, legal representative or permitted transferees. Except as specified
below, no Award may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. At the sole discretion of the Administrator, and subject to such
terms and conditions as the Administrator deems advisable, the Administrator may
allow (a) the transfer of a Nonstatutory Stock Option to an Participant’s
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child support, alimony
payments or marital property rights and (b) the transfer of a Nonstatutory Stock
Option by bona fide gift and not for any consideration, to (i) a member or
members of the Participant’s Immediate Family, (ii) a trust established for the
exclusive benefit of the Participant and/or member(s) of the Participant’s
Immediate Family, (iii) a partnership, limited liability company of other entity
whose only partners or members are the Participant and/or member(s) of the
Participant’s Immediate Family, or (iv) a foundation in which the Participant
and/or member(s) of the Participant’s Immediate Family control the management of
the foundation’s assets. “Immediate Family” as used herein means the spouse,
lineal descendants, father, mother, brothers and sisters of the Participant. In
such case, the transferee shall receive and hold the Option subject to the
provisions of this Section 14, and there shall be no further assignation or
transfer of the Option. The terms of Options granted hereunder shall be binding
upon the transferees, purchasers, executors, administrators, heirs, successors
and assigns of the Participant.

15. Adjustments Upon Changes In Capitalization or Merger. Subject to any
required action by the stockholders of the Company, the number of shares of
Common Stock covered by each outstanding Award, and the number of shares of
Common Stock which have been authorized for issuance under the Program but as to
which no Awards have yet been granted or which have been returned to the Program
upon cancellation or expiration of an Award, as well as the price per share of
Common Stock covered by each such outstanding Award, shall be proportionately
adjusted for any change in or increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
change in or increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.

In the event of the proposed dissolution or liquidation of the Company, the
Board shall notify the holder of an Award at least fifteen (15) days prior to
such proposed action. To the extent it has not been previously exercised, the
Award will terminate immediately prior to the consummation of such proposed
action.



--------------------------------------------------------------------------------

In the event of a merger of the Company with or into another corporation, or the
sale of all or substantially all of the Company’s assets, the Award shall be
assumed or an equivalent award shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Administrator determines, in the exercise of its sole discretion and in lieu of
such assumption or substitution, that (i) the Participant shall have the right
to exercise the Award as to all of his or her Outstanding Options and Stock
Appreciation Rights, including as to Shares as to which such Award would not
otherwise be exercisable, (ii) all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Performance Shares and
Performance Units, all Performance Goals or other vesting criteria will be
deemed achieved at target levels and all other terms and conditions met. In
addition, if an Option or Stock Appreciation Right becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
asset sale, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be fully vested
and exercisable for thirty (30) days (or such other period of time as the
Administrator may determine) from the date of such notice, and the Option or
Stock Appreciation Right will terminate upon the expiration of such period;
provided, however, that notwithstanding any other provision of this Program,
Options granted pursuant to Section 8 hereof shall, in the event of a merger of
the Company with or into another corporation or the sale of all or substantially
all of the Company’s assets, be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation; provided, further, however, that in the event the
successor corporation or a parent or subsidiary of such successor corporation
refuses to so assume or substitute such Options, such Options shall become fully
vested and exercisable including as to Shares as to which such Options would not
otherwise be exercisable. For the purposes of this paragraph, an Award shall be
considered assumed if, following the merger or asset sale, the Award confers the
right to purchase, for each Share subject to the Award immediately prior to the
merger or asset sale, the consideration (whether stock, cash, or other
securities or property) or, in the case of a Stock Appreciation Right upon the
exercise of which the Administrator determines to pay cash or a Restricted Stock
Unit, Performance Share or Performance Unit which the Administrator can
determine to pay in cash, received in the merger or asset sale by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets was
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or Stock
Appreciation Right or upon the payout of a Restricted Stock Unit, Performance
Share or Performance Unit, for each Share subject to the Award (or in the case
of Restricted Stock Units and Performance Units, the number of implied Shares
determined by dividing the value of the Restricted Stock Units and Performance
Units by the per share consideration received by holders of Common Stock in the
merger or sale of assets), to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

Notwithstanding anything in this Section 15 to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-merger or sale of assets corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.

16. Time of Granting Awards. The date of grant of an Award shall be the date on
which the Administrator makes the determination granting such Award, except with
respect to the date of grant of Options to certain Outside Directors, which is
set by the terms of the Program. Notice of the determination shall be given to
each Participant to whom an Award is granted within a reasonable time after the
date of such grant.

17. No Effect on Employment or Service. Neither the Program nor any Award shall
confer upon any Participant any right with respect to continuation of employment
or consulting relationship with the Company, nor shall it interfere in any way
with the Participant’s right or the Company’s right to terminate such employment
or consulting relationship at any time with or without cause.



--------------------------------------------------------------------------------

18. Amendment and Termination of the Program.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Program.

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
Program amendment, including, without limitation, the addition of Shares for
issuance under the Program, to the extent necessary and desirable to comply with
Applicable Laws. Such stockholder approval, if required, shall be obtained in
such a manner and to such a degree as is required by the Applicable Law.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Program shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.

19. Term of Program. The Program shall become effective upon the earlier to
occur of its adoption by the Board or its approval by vote of the stockholders
of the Company as described in Section 23 of the Program. It shall continue in
effect until February 9, 2015 unless sooner terminated under Section 18 of the
Program.

20. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”), the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

As a condition to the exercise of an Award, the Company may require the person
exercising such Award or making such purchase to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.

21. Reservation of Shares. The Company, during the term of this Program, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Program.

22. Inability to Obtain Authority. Inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

23. Stockholder Approval. Continuance of the Program shall be subject to
approval by the stockholders of the Company within twelve months before or after
the date the Program is adopted. Such stockholder approval shall be obtained in
the manner and to the degree required under applicable federal and state law.